Title: From Thomas Jefferson to Benjamin Ruggles, 3 May 1822
From: Jefferson, Thomas
To: Ruggles, Benjamin



Monto
May 3. 22.
Th: J. presents his salutations & thanks to the honble mr Ruggles for the pamphlet he has been so kind as to send him. he reads with comfort every thing which reprobates the apostatising heresies of the case of Cohens. according to the doctrines of the Supreme court in that case, the States are provinces of the empire: and a late pamphlet gives to that court the infallibility of the Pope. Casar then has only to send out his Preconsuls and with the  sanction of our Pope,  all is settled. but the battle of Bunker’s hill was not fought to set up a Pope.